Citation Nr: 1616554	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a bilateral foot disability.

8.  Entitlement to service connection for a bilateral hip disability.

9.  Entitlement to service connection for vertigo (previously claimed as a chronic condition to account for balance issues with vertigo and inner ear issues).

10.  Entitlement to service connection for gastroesophageal reflux disease.

11.  Entitlement to service connection for residuals of a left hand fracture with finger and grip issues.

12.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from June 1974 to January 1975 and active service from February 1975 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, that, in pertinent part, denied service connection for the asserted disabilities captioned above.

In May 2011, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  A transcript of that hearing has been associated with his claims file.
 
This matter was previously before the Board in September 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included service connection for benign prostatic hypertrophy, sinusitis, allergic rhinitis, a bilateral eye disability, hypertension, and headaches.  During the pendency of this appeal, by ration action dated in March 2015, service connection for each respective disability was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The Board notes that the majority of the Veteran's service treatment records are unavailable.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case where, as here, records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The remand below is being issued in light of this heightened obligation.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).

With regard to the issue of service connection for gastroesophageal reflux disease, in September 2014, the Board remanded the issue, in part, so that the Veteran could be afforded a VA examination so as to determine the nature and etiology of the asserted disorder.  A VA examination report dated in December 2014 shows that the Veteran was diagnosed with gastroesophageal reflux disease.  The examiner concluded that the Veteran was first diagnosed with gastroesophageal reflux disease in 2004, and that there were no seen medical records of earlier symptoms that would link it to a continuing condition following discharge.  The VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service, especially in light of the absence of service treatment records.  Moreover, in a letter dated November 1, 2014, the Veteran's spouse provided a statement as to the onset and continuity of gastrointestinal issues experienced by the Veteran since service.  The Veteran and his spouse have asserted that he had symptoms during service, and that he has continued to have such symptoms since service.  The Board finds each to be credible and they are competent to express that which was experienced.  As such, an additional opinion must be obtained.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).

With regard to the remaining issues on appeal (service connection for bilateral hearing loss, tinnitus, right ankle disability, left ankle disability, bilateral knee disability, hemorrhoids, bilateral foot disability, bilateral hip disability, vertigo, residuals of a left hand fracture, and lumbar spine disability), in statements and testimony, the Veteran and his spouse have reported in-service onset and continuity of each asserted disability.  Unfortunately, the Veteran's service treatment records are not available.  Indeed, in April 2010 and March 2016, VA made formal findings of unavailability of his service treatment records.  As noted above, under such circumstances, there is a heightened obligation to assist a claimant in the development of his case.  See O'Hare, 1 Vet. App. at 367.  In light of the above, and given the competent statements as to the onset and continuity of symptoms since service, the Board finds that the Veteran must be afforded a VA examination to determine whether he has current disability that is related to or had its onset during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that in correspondence dated in July 2010, the Veteran asserted that his claimed disabilities may be due to an undiagnosed illness under the provisions of 38 C.F.R. § 3.317.  The AOJ, in pertinent part, has continued to deny the Veteran's claims without addressing the issue of service connection for a qualifying chronic disability under 38 C.F.R. § 3.317.  This theory of entitlement should be appropriately developed and addressed on remand.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his gastroesophageal reflux disease.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to the following:

(a)  Whether the Veteran's gastrointestinal complaints are attributable to a known clinical diagnosis or whether any of the problems are manifestations of an undiagnosed illness.

(b)  If it is determined that the Veteran's gastrointestinal symptoms are attributable to a known clinical diagnosis (gastroesophageal reflux disease), whether it is at least as likely as not that such disease had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran and his spouse are competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for gastrointestinal symptoms in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.

3.  The AOJ shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss, tinnitus, and vertigo (claimed as chronic condition with balance issues, vertigo, and inner ear issues).  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file has been reviewed.

For each ear, pure tone audiometric thresholds, in 
decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted. All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a)  Does the Veteran have a diagnosis of a bilateral hearing loss disability as defined by VA regulation (38 C.F.R. § 3.385)?

(b)  Does the Veteran have a diagnosis of tinnitus?

(c)  Does the Veteran have a diagnosis of vertigo (claimed as chronic condition with balance issues, vertigo, and inner ear issues)?

(d)  If the Veteran is determined to have a current diagnosis of a bilateral hearing loss disability, tinnitus, and/or vertigo, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to hazardous noise working on a flight line and on C-130 aircraft?

In offering this impression, the examiner must acknowledge and discuss the reports of the Veteran and his spouse as to the onset and continuity of symptoms.

(e)  If the Veteran is determined to have a current diagnosis of vertigo, is it as likely as not that such is a manifestation of a medically unexplained chronic multi- symptom illness?

The examiner is advised that the Veteran and his spouse are competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for hearing loss, tinnitus, or vertigo in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a rationale for each opinion given.

4.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted right ankle, left ankle, bilateral knee, bilateral foot, bilateral hip, left hand, and lumbar spine disabilities.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:  

(a)  As to any diagnosed right ankle, left ankle, bilateral knee, bilateral foot, bilateral hip, left hand, and/or lumbar spine disability, is it at least as likely as not that such disability had its onset in service, had its onset (manifested by arthritis) in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not that any such diagnosed right ankle, left ankle, bilateral knee, bilateral foot, bilateral hip, left hand, and/or lumbar spine disability is not attributable to a known clinical diagnosis, but is rather a manifestations of an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by joint and muscle aches and pain?

(d) Is it at least as likely as not that any of the Veteran's diagnosed right ankle, left ankle, bilateral knee, bilateral foot, bilateral hip, left hand, and/or lumbar spine disability was caused (in whole or in part) by a service-connected disability?

(e)  Is it at least as likely as not that any of the Veteran's diagnosed right ankle, left ankle, bilateral knee, bilateral foot, bilateral hip, left hand, and/or lumbar spine disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability?

If the Veteran has a current disability that is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran and his spouse are competent to report symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a rationale for each opinion given.

5.  Schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted hemorrhoids.  The claims file, to include a copy of this Remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner is requested to opine as to whether it is at least as likely as not that the Veteran has hemorrhoids that had onset in service or are otherwise the result of a disease or injury in service.

The examiner is advised that the Veteran and his spouse are competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for hemorrhoids in the Veteran's available service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a rationale for each opinion given.

6.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




